Citation Nr: 0425770	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-08 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a dental disorder for 
VA compensation purposes.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.

This case comes before the Board of Veterans' Appeals (the 
Board) from a July 2001 rating decision rendered by the 
Milwaukee, Wisconsin, Regional Office (the RO) of the 
Department of Veterans Affairs (VA).  In February 2003, the 
RO determined that teeth numbers 12 and 20 were injured by 
trauma in service, and entitlement to service connection for 
those two teeth was accordingly established for the purpose 
of VA outpatient dental treatment.  The veteran perfected his 
appeal by the submission of a Substantive Appeal (VA Form 9) 
in March 2003.  

A personal hearing was held before the Board, sitting at the 
RO, in April 2004.


FINDING OF FACT

There is no basis in law to award service connection for a 
dental disorder for the purpose of VA disability 
compensation.


CONCLUSION OF LAW

A dental disorder for compensation purposes was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.381 (2003).




	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 3.156(a).  The new 
law and regulations require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to inform the claimant and the 
claimant's representative, if any, specifically which 
portion, if any, of the evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on the claimant's behalf.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).In the instant case, the record reflects that 
the veteran and his representative were provided with a copy 
of the appealed rating action, and furnished with a Statement 
of the Case in February 2003 informing them of the 
requirements necessary to establish the claimant's case.  In 
addition, the RO informed the veteran of obligations, both of 
VA and the veteran, with regard to the development of 
evidence by means of a letter dated in February 2001.  

Furthermore, and crucially, the facts underlying this case do 
not appear to be in dispute.  These facts will be set forth 
below.  It appears clear, therefore, that there are no 
outstanding records or other evidence that could support the 
claim, and additional notice and development are therefore 
not required.  See VAOPGCPREC 5-2004; see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) [there is no duty 
under the VCAA to notify the veteran of evidence needed to 
substantiate a claim or to assist him in obtaining evidence 
where there is no reasonable possibility that any further 
assistance would aid him in substantiating a claim.].
The Board additionally observes that the veteran and his 
representative have been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2003).  The veteran requested a hearing 
before the Board, and was accorded one in April 2004.

The Board accordingly finds that the requirements of the VCAA 
are met.

Analysis

The veteran has claimed service connection for a dental 
disorder for compensation purposes.  In order to establish 
service connection for a claimed disability, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).

With specific regard to dental conditions, service connection 
will be established as follows:

(a)  Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.

(b)  The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred in or aggravated in the line of duty during active 
service.  When applicable, the rating activity will determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.

(c)  In determining service connection the condition of the 
teeth and periodontal tissues at the time of entry into 
active duty will be considered.  Treatment during service, 
including filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.

(d)  The following principles apply to dental conditions 
noted at entry and treated during service:  (1) Teeth noted 
as normal at entry will be service connected if they were 
filled or extracted after 180 days or more of active service; 
(2) Teeth noted as filled at entry will be service connected 
if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service; (3) Teeth 
noted as carious but restorable at entry will not be service 
connected on the basis that they were filled during service.  
However, new caries that developed 180 days or more after 
such a tooth was filled will be service connected; (4) Teeth 
noted as carious but restorable at entry, whether or not 
filled, will be service connected if extraction was required 
after 180 days or more of active service; (5) Teeth noted at 
entry as non-restorable will not be service connected, 
regardless of treatment during service; (6) Teeth noted as 
missing at entry will not be considered service connected, 
regardless of treatment during service.

(e)  The following will not be considered service connected 
for treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.

(f)  Teeth extracted because of chronic periodontal disease 
will be service connected only if they were extracted after 
180 days or more of active service.  

38 C.F.R. § 3.381 (2003).

In the instant case, the record shows that the veteran 
entered service with 27 teeth, and separated from service 
with only 24 teeth.  It is unclear from the record as to when 
those three teeth (apparently teeth numbers 3, 12 and 20) 
were extracted.  The record, however, is devoid of evidence 
of trauma to those teeth or to any other teeth, and to the 
contrary shows that one of those teeth (tooth number 3) was 
filled with an amalgam prior to service separation.  

As noted above, service connection for teeth numbers 12 and 
20 has been granted for the purpose of entitlement to 
outpatient dental treatment.  There is no evidence that there 
was any inservice dental trauma to any of the veteran's other 
teeth, to include tooth number 3.  Service connection may be 
established for the purpose of outpatient dental treatment by 
VA; however, the regulations listed above clearly prohibit 
service connection for purposes of compensation where the 
disability involves replaceable missing teeth.  

The law makes no provision for the payment of compensation in 
the circumstances presented in this case, notwithstanding the 
merit of the claim; that is, the law, and not the facts, is 
dispositive.  The United States Court of Appeals for Veterans 
Claims (the Court) has specifically held that, where the law 
and not the evidence is dispositive, the appeal should be 
terminated due to the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Court in that case particularly cited 
FED.R.CIV.P. 12(b)(6) ("failure to state a claim upon which 
relief can be granted").  Thus, there is no legal basis for 
the payment of compensation in this case, and, although the 
Board has considered the testimony of the veteran at the 
hearing in April 2004 regarding his dissatisfaction with the 
claims adjudication process and the result under the law in 
his case, the Board must apply the law as it exists.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'").  The appeal must be denied.






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a dental disorder for compensation 
purposes is denied.



	                        
____________________________________________
	KATHLEEN GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



